IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                      IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE                                 )
                                                  )
                                                  )
       v.                                         )
                                                  )
                                                  ) C.A. No. 0811004552
HASANI PERKINS                                    )
                                                  )
                                                  )
                                                  )


                                  Submitted: July 17, 2014
                           Decided: August 21, 2014

                  Upon Defendant’s Motion for Modification of Sentence




                                          ORDER

       1. On July 12, 2009, Defendant was sentenced as an Habitual Offender, pursuant to

11 Del. C. § 4214(a) to 8 years at Level 5 for Assault Second Degree; as an Habitual

Offender to 5 years at Level 5 for Carjacking Second Degree; 3 years at Level 5 for

Attempted Robbery First Degree; and 2 years at Level 5, suspended for 2 years at Level 4

Crest, suspended upon successful completion of Crest for the balance at Level 3, hold at

Level 5 pending placement at Level 4, for felony Criminal Mischief. In accordance with

Title 11, Section 3901(d) of the Delaware Code, the Level 5 sentences are consecutive.1


       1
        11 Del. C. § 3901(d) (2012) (“No sentence of confinement of any criminal
defendant...shall be made to run concurrently with any other sentence of confinement imposed on
such criminal defnedant.”).
       2. Section 3901(d) recently has been amended, with an effective date of July 9, 2014.

As amended, Section 3901(d) provides in pertinent part: “The court shall direct whether the

sentence of confinement of any criminal defendant by any court of this State shall be made

to run concurrently or consecutively with any other sentence of confinement imposed on such

criminal defendant.”

       3. Defendant requests that the Court modify his sentence so that the Level 5 sentences

of confinement be served concurrently.

       4. Amended statutes will not be applied retroactively, unless the statute clearly

contains express language indicating that the legislature intended retroactive application.2

       5. The Court finds that Section 3901(d), as amended, was not intended by the

Delaware General Assembly to have retroactive effect.

       THEREFORE, Defendant’s M otion to M odify Sentence is hereby DENIED.

       IT IS SO ORDERED.




                                                      /s/ M M Johnston
                                                           ary .
                                                      The Honorable Mary M. Johnston




       2
           State v. Ismaaeel, 840 A.2d 644, 654 (Del. Super. 2004).